Citation Nr: 1456444	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-11 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active duty service from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted the Veteran's claim for an increased rating for PTSD and assigned a 50 percent rating.

The Board observes the Veteran was previously represented by The American Legion; and then Disabled American Veterans.  In August 2014, the Veteran appointed the Veterans of Foreign Wars of the United States as his representative (as reflected in the August 2014 VA Form 21-22).  The Board notes this change in representation.

In August 2014, the Veteran submitted additional evidence, to include a January 2014 VA treatment record relevant to his PTSD.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals the documents within Virtual VA are either duplicative of the VBMS documents, or not relevant to the issue before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.







REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As noted in the Introduction, subsequent to the most recent January 2013 supplemental statement of the case (SSOC), additional evidence, to include a January 2014 VA treatment record and statements regarding an increase in PTSD symptomatology has been associated with the claims file.  As the Board has determined that remand is required for the Veteran's PTSD claim; and as neither the Veteran nor his representative provided a waiver of his right to have evidence considered as an initial matter by the AOJ and such evidence is relevant to the increased PTSD rating claim, this issue is also remanded in order for the AOJ to consider the additional evidence prior to this appellate review.  See 38 C.F.R. §19.37.

The Board notes that the Veteran was last afforded a VA examination in December 2012 in order to determine the current nature and severity of his service-connected PTSD.  The Board notes, however, in a June 2013 statement, the Veteran indicated that at times he is near the edge of suicide.  He noted his nights are filled with nightmares, and he awakens with heavy breathing and a deep sweat.  He indicated that his anger is getting harder and harder to control.  Also, in a June 2013 statement from K.S., Mr. K.S. indicated that the Veteran carries a gun, and he is concerned for the safety of the Veteran and others.  He indicated that he has witnessed the Veteran talk to himself.  In a January 2014 VA outpatient psychiatric treatment record, the Veteran reported ongoing paranoia; suspects others are following him; and that he is socially isolated.  Finally, in June 2014 correspondence from the Veteran's counselor/pastor, it was noted that the Veteran has reported that his nights are filled with bad dreams and nightmares and his days are full of paranoid and suicidal thoughts.  The provider noted the Veteran is a loner and anti-social person and indicated the Veteran is not right in the mind.  As worsening symptomatology has been described since the last December 2012 VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Finally, the record reflects there are may be outstanding treatment records.  As noted, a January 2014 outpatient VA treatment record suggests an increase in PTSD symptomatology.  The Board notes that the most recent VA treatment records, other than the January 2014 treatment record the Veteran submitted, are dated through January 2013.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his PTSD and, thereafter, such identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

Associate with the claims file VA treatment records relevant to the Veteran's PTSD, dated from January 2013 forward.

2.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be undertaken to identify the degree of social and occupational impairment attributable to his PTSD.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all psychiatric symptoms found to be present, to include the impact such has on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in December 2012 and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.
3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's PTSD claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the January 2013 SSOC.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




